Citation Nr: 0924391	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In his March 2007 correspondence, the veteran indicated that 
his service-connected anxiety disorder was interfering with 
his employability.  Although this statement was taken as a 
claim for entitlement to a total disability rating for 
compensation on the basis of individual unemployability, and 
referred to the RO for the appropriate development in the 
February 2008 Remand, review of the claims file reveals that 
no action has been completed on this issue.  Accordingly, it 
is again referred to the RO for the appropriate development.


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is manifested by panic attacks less frequent than once per 
week, anxiety, periodic flattened affect, and some impairment 
of social (marital and familial) relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation for generalized 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation for generalized anxiety disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in September 
2004 satisfied the duty to notify provisions; additional 
letters were sent in March 2007 and March 2009.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in the March 2007 
and March 2009 letters.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The record does not reflect that the veteran was provided 
written notice of the precise provisions of Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the purpose of such 
notice is to inform that veteran that to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on his 
employment and daily life.  In this regard, by being informed 
of the requirements for a higher evaluation in both the 
rating decision and the statement of the case, the veteran 
was essentially informed that he needed to provide 
information on the impact his generalized anxiety disorder 
had on his employment.  Moreover, at the root of the 
diagnostic code under which the veteran's generalized anxiety 
disorder is rated is the level of social and, more 
critically, occupational impairment the given psychiatric 
disorder creates; a reasonable person would understand that 
to show occupational impairment, a claimant would have to 
demonstrate how his or her service-connected psychiatric 
disorder affected his or her employment.  Additionally, the 
veteran has submitted several statements, which are of 
record, and testified before a Veterans Law Judge in December 
2006, with respect to the impact of his generalized anxiety 
disorder on his daily life and employment.  For these 
reasons, the Board finds that the veteran has not been 
prejudiced by the lack of written notice of the precise 
provisions of Vasquez-Flores, such that appellate 
adjudication may proceed.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in September 2004 
and in June 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009); ____ S. Ct. ____, 2009 WL 1045952, U.S., April 
21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

The veteran's service-connected generalized anxiety disorder 
is assigned a 30 percent evaluation under Diagnostic Code 
9400.  38 C.F.R. § 4.130, Diagnostic Code 9400.  Diagnostic 
Code 9400 is subsumed into the General Rating Formula for 
Mental Disorders (General Rating Formula).  Under the General 
Rating Formula, the currently assigned 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9400, 
General Rating Formula.  

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

Finally, the maximum 100 percent evaluation is warranted 
where the disorder is manifested by total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Based on the evidence of record, the veteran's service-
connected generalized anxiety disorder does not warrant an 
evaluation greater than 30 percent disabling, as the record 
does not reflect the level of occupational and social 
impairment required for a higher evaluation, and the 
documented symptomatology over the course of the appeal 
period more closely approximates the criteria for a 30 
percent rating.  See Hart, 21 Vet. App. at 509.  Although 
flattened and/or restricted affect, as well as difficulty in 
establishing and maintaining social and work relationships, 
is shown intermittently through the appeal period, the 
remaining symptomatology indicative of a 50 percent rating is 
not found in the record, and those documented manifestations 
do not result in social and occupational impairment such that 
a higher evaluation is warranted.

The hallmark characteristics of the veteran's generalized 
anxiety disorder are a state of anxiety and experiencing 
anxiety or panic attacks.  However, the record does not 
reflect that these occurred at a frequency to warrant an 
increased evaluation.  Over the period from August 2003 
through the present, the veteran had 3 documented panic 
attacks in 2004, 1 "almost" panic attack in 2005, 2 
documented panic attacks in 2006, and 2 documented panic 
attacks in 2007, which the veteran stated were minor.  
Although in June 2004 the veteran stated that he had 6 panic 
attacks, he also noted that this was during a period when he 
was changing anxiety medications, and that once the new 
medication had been successfully introduced, the panic 
attacks were not as frequent.  Overall, the record reflects 
that the panic attacks occurred on a weekly or less frequent 
basis.  


Similarly, VA outpatient treatment records over the appeal 
period reveal that the veteran periodically had a flattened 
affect, as noted during VA outpatient visits in October 2004, 
June 2005, February 2006 and August 2006; during the 
September 2004 VA examination, the veteran's affect was 
"restricted."  However, during the more than 50 additional 
outpatient treatment visits during the appeal period, as well 
as the June 2007 VA examination, the veteran's affect was not 
flattened, blunted, or restricted; on the majority of these 
occasions, the veteran's affect was neutral or congruent to 
his mood.  There is also little evidence of impaired judgment 
or abnormal speech.  The September 2004 VA examiner noted 
that while the veteran's speech was slow, it was of a normal 
rate.  However, on all other evaluations of record, to 
include the June 2007 VA examination, speech was normal, with 
regular rate, rhythm and volume.  Additionally, the June 2007 
VA examiner stated that the veteran's judgment was "okay," 
but on every other evaluation of record, to include the 
September 2004 VA examination, his judgment was deemed 
"good."  

A Global Assessment of Functioning (GAF) score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (Fourth Edition, 1994).  A GAF score of 61 to 
70 reflects some mild symptoms, for example depressed mood 
and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 71 to 80 
reflects that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  

Over the period of the veteran's appeal, the assigned GAF 
scores do not reflect impaired social and occupational 
functioning such that an evaluation greater than 30 percent 
is warranted.  With no exception, the GAF scores assigned 
during the veteran's routine outpatient mental health visits 
were 70 and above; it was noted in an October 2003 treatment 
record that the scores ranged from 65 to 75 over the last 
year.  While a score of 52 was given during the September 
2004 VA examination, this score appears to be predicated on 
both the veteran's service-connected generalized anxiety 
disorder as well as his nonservice-connected dysthymic 
disorder.  To that end, the June 2007 VA examiner, who 
assigned a GAF score of 55-60, stated that the overall GAF 
score would be lower if it included consideration of the 
veteran's depressive symptoms, which were not part of the 
veteran's generalized anxiety disorder.  Accordingly, the 
relatively low GAF score of 52 is not considered a valid 
indication of the veteran's social and occupational 
functioning.  Thus, with only one GAF score given being below 
70, and that score only indicating moderate symptoms, the GAF 
scores of record do not reflect an increase in social and 
occupational impairment such that a higher evaluation is 
warranted.

Although the veteran clearly experiences a state of anxiety, 
as well as panic attacks less than once per week, these are 
both symptoms contemplated by the 30 percent evaluation 
currently assigned.  Moreover, both the September 2004 and 
June 2007 VA examiners indicated that the veteran had both 
generalized anxiety disorder, and a depressive disorder 
(dysthymic disorder and/or depressive disorder not otherwise 
specified).  However, both examiners indicated that the 
veteran's actual mental health status, as evaluated by 
Minnesota Multiphasic Personality Inventory testing, had not 
changed since the 2002 VA examination.  Moreover, while the 
September 2004 VA examiner indicated that the veteran had 
"marked" social and occupational impairment, he also stated 
that it appeared that the veteran was exaggerating his 
symptoms for the purposes of secondary gain, i.e., in an 
attempt to elicit caring responses from others.  Similarly, 
the June 2007 VA examiner concluded that the veteran's 
primary social and occupational difficulties were 
precipitated by his physical problems, marital problems, and 
job difficulties, which had caused depression, a separate 
manifestation from his generalized anxiety disorder.  

Finally, with respect to the occupational and social 
functioning, which is the baseline indication of the severity 
of a psychiatric disorder for VA purposes, the veteran's 
impairment in this regard does not warrant a higher 
evaluation.  Although the nature of his employment has 
changed during the course of the appeal period, from working 
individually outside of an office setting to working behind a 
desk directly engaged with the public, there is no evidence 
that this change resulted from manifestations of the 
veteran's generalized anxiety disorder.  The record is 
replete with documentation that due to a shoulder injury, he 
was no longer able to lift more than a certain amount of 
weight, such that his work out in the community became 
impossible.  Moreover, the records reflect that while the 
transition from outside work to desk work was challenging, to 
include extensive training, the veteran adjusted well.  
Additionally, the VA outpatient treatment records of the 
appeal period reflect that the veteran maintained a stable 
marriage, albeit with some personality conflicts between 
himself and his wife, and a good relationship with his 
children, to include his teenage daughter.  Based on the 
above and the remaining evidence of record, the veteran's 
symptomatology during the appeal period, as due to his 
generalized anxiety disorder, most closely contemplates the 
currently assigned 30 percent evaluation, such that an 
increased evaluation is not warranted.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400; see also Hart, 21 Vet. App. 
509; Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (finding 
that all the pertinent evidence of record must be considered 
and the decision must be based on the totality of the 
evidence in accordance with all applicable legal criteria).  

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the ratings assigned for the veteran's generalized anxiety 
disorder, evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9400, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  As noted above, 
the veteran's generalized anxiety disorder is primarily 
manifested by intermittent flattened affect, periodic panic 
attacks, and a general anxious state.  However, the record 
reflects that he is able to use both practiced cognitive 
methods, as well as anti-anxiety medication to prevent or 
lessen those panic attacks and his overall state of anxiety.  
Moreover, there is no evidence that, aside from the general 
familial conflicts noted above, that the veteran has more 
severe social and occupational impairment than would warrant 
the currently assigned 30 percent evaluation; the transition 
he had between outside work and the desk job appears to have 
been challenging, but there is no evidence in the record that 
the veteran had significant conflicts with coworkers or 
superiors at his place of employment.  Thus, when comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
congruent with the disability picture represented by the 
assigned rating, as they reasonably describe the veteran's 
disability level and symptomatology for the rating period in 
question.  Therefore, a schedular evaluation is adequate and 
no referral is required.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture, based on his generalized 
anxiety disorder, cannot be characterized as an exceptional 
case, so as to render the schedular evaluations inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the evidence of record does not reflect that the 
veteran's generalized anxiety disorder results in 
occupational and social impairment warranting an evaluation 
higher than that currently assigned, the preponderance of the 
evidence is against his claim for an increased evaluation at 
any time during the appeal period.  Hart, 21 Vet. App. at 
509.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for generalized anxiety disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


